ICJ_056_FisheriesJurisdiction_DEU_ISL_1972-08-17_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE
(FEDERAL REPUBLIC OF GERMANY +. ICELAND)

REQUEST FOR THE INDICATION OF INTERIM MEASURES
OF PROTECTION

ORDER OF 17 AUGUST 1972

1972

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA COMPETENCE
EN MATIERE DE PECHERIES

(REPUBLIQUE FÉDÉRALE D'ALLEMAGNE c. ISLANDE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

ORDONNANCE DU 17 AOÛT 1972
Official citation:

Fisheries Jurisdiction (Federal Republic of Germany v. Iceland), Interim
Protection, Order of 17 August 1972, 1.C.J. Reports 1972, p. 30.

Mode officiel de citation:

Compétence en matière de pêcheries (République fédérale d'Allemagne c.
Islande), mesures conservatoires, ordonnance du 17 août 1972, CIJ.
Recueil 1972, p. 30.

 

Sales number
N° de vente : 367 |

 
17 AUGUST 1972

ORDER

FISHERIES JURISDICTION CASE
(FEDERAL REPUBLIC OF GERMANY ». ICELAND)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

AFFAIRE RELATIVE A LA COMPETENCE
EN MATIERE DE PECHERIES

(REPUBLIQUE FÉDÉRALE D’ALLEMAGNE c. ISLANDE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

17 AOUT 1972
ORDONNANCE
30

COUR INTERNATIONALE DE JUSTICE 1972
17 août
Rôle général
ANNÉE 1972 n° 56

17 août 1972

AFFAIRE RELATIVE A LA COMPÉTENCE
EN MATIÈRE DE PÊCHERIES
(RÉPUBLIQUE FÉDÉRALE D'ALLEMAGNE c. ISLANDE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

ORDONNANCE

Présents: Sir Muhammad ZAFRULLA KHAN, Président; M. AMMOUN,
Vice-Président; sir Gerald FITZMAURICE, MM. PADILLA NERVO,
ForsTER, Gros, BENGZON, PETREN, LACHS, ONYEAMA, DILLARD,
IGNACIO-PINTO, DE CASTRO, MOROZOV, JIMENEZ DE ARECHAGA,
juges; M. AQUARONE, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour,
Vu l’article 61 du Règlement de la Cour,

Vu la requête enregistrée au Greffe de la Cour le 5 juin 1972, par
laquelle la République fédérale d'Allemagne a introduit une instance con-
tre la République d'Islande au sujet d’un différend portant sur l'extension
de sa compétence en matière de pêcheries annoncée par le Gouvernement
islandais et par laquelle le Gouvernement de la République fédérale a
prié la Cour de dire que la prétention de l'Islande d'étendre sa zone de
compétence exclusive sur les pêcheries autour de l'Islande jusqu'à 50
milles marins n’est pas fondée en droit international et n’est donc pas
opposable à la République fédérale et à ses navires de pêche,
COMPETENCE PÊCHERIES (ORDONNANCE 17 VIII 72) 31

Rend l'ordonnance suivante:

1. Vu la demande datée du 21 juillet 1972 et enregistrée au Greffe le
même jour, par laquelle le Gouvernement de la République fédérale,
en invoquant l’article 41 du Statut et l’article 61 du Règlement, a prié
la Cour d'indiquer, en attendant l'arrêt définitif en l'affaire dont la Cour
a été saisie par la requête du 5 juin 1972, les mesures conservatoires
suivantes:

«a)

b)

d)

La République fédérale d'Allemagne et la République d'Islande
veilleront l’une et l’autre à éviter toute mesure qui risquerait
d’aggraver ou d'étendre le différend dont la Cour est saisie.

La République d'Islande s’abstiendra de toute mesure visant
à mettre en application le règlement pris par le Gouvernement
islandais le 14 juillet 1972 et qui frapperait ou génerait à tout
autre égard les navires immatriculés dans la République fédérale
d'Allemagne péchant en haute mer à proximité de l'Islande
au-delà de ja limite de 12 milles de la juridiction en matière
de pêcheries qui a été convenue dans l'échange de notes du
19 juillet 1961 entre le Gouvernement de la République fédérale
d'Allemagne et le Gouvernement islandais.

La République d'Islande s’abstiendra d'appliquer ou de menacer
d'appliquer, à l’encontre des navires immatriculés dans la Répu-
blique fédérale d'Allemagne, de leurs équipages ou des autres per-
sonnes concernées, des sanctions administratives, judiciaires ou
autres ou toute autre mesure, pour le motif que ces navires ou ces
personnes auraient pêché en haute mer à proximité de l'Islande
au-delà de la limite de 12 milles mentionnée au paragraphe
22 b) [de la demande].

La République fédérale d'Allemagne veillera à ce que les
navires immatriculés sur son territoire ne prennent pas plus de
120 000 tonnes métriques de poisson par an dans la zone mari-
time islandaise, qui a été définie par le Conseil international pour
l'exploration de la mer comme région Va (voir carte [jointe à
la Jemande], annexe B).

La République fédérale d'Allemagne et la République d’Islande
devront l'une et l’autre veiller à éviter tout acte qui risquerait
de porter atteinte au droit de l'autre Partie à obtenir l'exécution
de tout arrêt que la Cour pourrait rendre ultérieurement sur le
fond de l'affaire »;

2. Considérant que le dépôt de la requête introductive d'instance a été
notifié au Gouvernement islandais le jour même et qu'il lui a été simul-
tanément transmis copie de la requête par courrier aérien;

3. Considérant que les conclusions formulées dans la demande en
indication de mesures conservatoires ont été communiquées au Gouver-
nement islandais le jour même du dépôt de cette demande par télé-

5
COMPETENCE PÊCHERIES (ORDONNANCE 17 VIII 72) 32

gramme du 21 juillet 1972, qu'il lui a été simultanément transmis copie
de la demande par courrier aérien exprès et qu’il était indiqué dans le télé-
gramme et dans la lettre que, conformément à l'article 61, paragraphe 8,
du Règlement, la Cour était disposée à recevoir les observations écrites
du Gouvernement islandais au sujet de la demande et ouvrirait la pro-
cédure orale le 2 août 1972 à 10 heures pour entendre les observations
des Parties sur la demande;

4, Considérant que, d’après la requête introductive d'instance, la
compétence de la Cour est fondée sur l’article 36, paragraphe I, du Statut
et sur un échange de notes entre les Gouvernements de l'Islande et de la
République fédérale d'Allemagne en date du 19 juillet 1961;

5. Considérant que, par lettre du ministre des Affaires étrangères
d'Islande datée du 27 juin 1972 et reçue au Greffe le 4 juillet 1972, le
Gouvernement islandais a affirmé que l'accord constitué par l'échange
de notes du 19 juillet 1961 n'avait pas un caractère permanent, qu'il avait
entièrement atteint son but et son objet, qu'il n'était plus applicable et
qu'il avait pris fin; qu'à la date du 5 juin 1972 la Cour ne pouvait trouver
dans son Statut aucun fondement pour l'exercice de sa compétence en
l'affaire; et que le Gouvernement islandais, considérant que les intérêts
vitaux du peuple islandais étaient en jeu, n'était pas disposé à attribuer
compétence à la Cour et ne désignerait pas d'agent;

6. Considérant que, par télégramme du 28 juillet 1972 reçu au Greffe
de la Cour le 29 juillet, le ministre des Affaires étrangères d’Islande,
après avoir dit à nouveau que la Cour ne pouvait trouver dans son Statut
aucun fondement pour l'exercice de sa compétence dans l'affaire visée
par la requête de la République fédérale, a déclaré que la demande de
mesures conservatoires était sans fondement et que, sans préjudice
d'aucun des arguments qu'il avait antérieurement formulés, le Gouverne-
ment islandais s'opposait tout particulièrement à l'indication par la
Cour de mesures conservatoires, en vertu de l’article 41 du Statut et de
l'article 61 du Règlement, en la présente affaire dans laquelle aucun
fondement de la compétence n'est établi:

7. Considérant qu'à l'ouverture de l'audience publique, qui avait été
fixée au 2 août 1972, étaient présents devant la Cour l'agent et les conseils
du Gouvernement de la République fédérale;

8. Ayant entendu en ses observations sur la demande de mesures con-
servatoires M. Günther Jaenicke, au nom du Gouvernement de la
République fédérale:

9. Constatant que le Gouvernement islandais ne s’est pas fait représen-
ter à l'audience;

10. Ayant pris connaissance des réponses écrites faites les 4 et 5 août
1972 par l'agent du Gouvernement de la République fédérale à des
questions à lui posées par la Cour le 2 août 1972 sur deux points soulevés
dans les observations orales;

11. Considérant que, selon la jurisprudence de la Cour et de la Cour
permanente de Justice internationale, la non-comparution de l’une des
parties ne saurait en soi constituer un obstacle à l'indication de mesures

6
COMPETENCE PÊCHERIES (ORDONNANCE 17 VIIE 72) 33

conservatoires, pour autant que la possibilité de faire entendre leurs
observations à ce sujet ait été donnée aux parties;

*

12. Considérant que, dans son télégramme du 28 juillet 1972, le
Gouvernement islandais a affirmé que la requête du 5 juin 1972 intéresse
uniquement la situation juridique des deux Etats et non la situation
économique de certaines entreprises privées ou d’autres intérêts dans l'un
de ces Etats et que, par cette observation, il semble mettre en doute le
lien qui doit exister, en vertu de l’article 61, paragraphe 1, du Règlement,
entre une demande en indication de mesures conservatoires et la requête
initiale;

13. Considérant que, dans sa requête introductive d'instance, le
Gouvernement de la République fédérale a prié la Cour de dire que les
mesures d'exclusion des navires de pêche étrangers envisagées par
l'Islande ne sont pas opposables à la République fédérale et à ses navires
de pêche;

14, Considérant que la thèse du demandeur suivant laquelle ses navires
ont le droit de continuer à pratiquer la pêche dans la zone de 50 milles
marins ci-dessus mentionnée constitue l’un des éléments de l’objet du
différend soumis à la Cour et que la demande en indication de mesures
conservatoires destinée à protéger ce droit est donc directement liée à
la requête déposée le 5 juin 1972;

15. Considérant que, dans son télégramme du 28 juillet 1972, le
Gouvernement islandais a rappelé que la République fédérale d’Alle-
magne n'avait accepté la compétence de la Cour que par sa déclaration
du 29 octobre 1971 transmise au Greffier de la Cour le 22 novembre 1971,
après que le Gouvernement islandais eut notifié dans son aide-mémoire
du 31 août 1971 que la disposition prévoyant le recours au règlement
judiciaire pour certaines matières avait entièrement atteint son but et son
objet ;

16. Considérant que, lorsqu'elle est saisie d'une demande en indica-
tion de mesures conservatoires, la Cour n'a pas besoin, avant d'indiquer
ces mesures, de s'assurer de manière concluante de sa compétence quant
au fond de l'affaire, mais qu'elle ne doit cependant pas appliquer l’article
41 du Statut lorsque son incompétence au fond est manifeste;

17. Considérant que le paragraphe 5 de l'échange de notes entre les
Gouvernements de l'Islande et de la République fédérale en date du 19
juillet 1961 a la teneur suivante:

«Le Gouvernement islandais continuera de s'employer à mettre
en œuvre la résolution de l'Althing en date du 5 mai 1959 relative à
l'élargissement de la juridiction sur les pêcheries autour de l'Islande
mais notifiera six mois à l'avance au Gouvernement de la République
fédérale d'Allemagne toute mesure en ce sens; au cas où surgirait un
différend en la matière, la question sera portée, à la demande de
l’une ou l'autre partie, devant la Cour internationale de Justice »;

7
COMPÉTENCE PÊCHERIES (ORDONNANCE 17 VIII 72) 34

18. Considérant que cette disposition, dans un instrument émanant
des deux Parties au différend, se présente comme constituant prima facie
une base sur laquelle la compétence de la Cour pourrait être fondée ;

19. Considérant que le grief indiqué dans la requête de la République
fédérale est que le Gouvernement islandais a annoncé son intention
d'étendre unilatéralement à dater du 1° septembre 1972 sa juridiction
exclusive sur les pêcheries autour de l'Islande à une distance de 50 milles
marins à partir des lignes de base mentionnées dans l'échange de notes de
1961; et que le Gouvernement islandais a promulgué un règlement à cet
effet le 14 juillet 1972;

20. Considérant que la thèse exposée par le Gouvernement islandais
dans sa lettre du 27 juin 1972 et selon laquelle la clause précitée des notes
échangées le 19 juillet 1961 est devenue caduque, ainsi que la question
qu'il a soulevée dans son télégramme du 28 juillet 1972 quant à la date
d'acceptation de la juridiction de la Cour par la République fédérale,
devront, le moment venu, être examinées par la Cour;

21. Considérant qu'une décision rendue au cours de la présente
procédure ne préjuge en rien la compétence de la Cour pour connaître
du fond de l'affaire ni aucune question relative au fond lui-même et
qu'elle laisse intact le droit du défendeur de faire valoir ses moyens tant
sur la compétence que sur le fond:

22. Considérant que le droit pour la Cour d'indiquer des mesures
conservatoires, prévu à l’article 41 du Statut, a pour objet de sauvegarder
les droits des parties en attendant que la Cour rende sa décision, qu'il
présuppose qu'un préjudice irréparable ne doit pas être causé aux droits
en litige devant le juge et qu'aucune initiative concernant les mesures
htigieuses ne doit anticiper sur l'arrêt de la Cour;

23. Considérant que la mise en application immédiate de son règle-
ment par l'Islande, en anticipant sur l'arrêt de la Cour, porterait pré-
judice aux droits invoqués par la République fédérale et nuirait à la
possibilité de leur rétablissement intégral au cas où la Cour se pronon-
cerait en sa faveur;

24. Considérant qu'il faut également ne pas oublier l'importance
particulière que présente la pêche côtière pour l'économie islandaise,
ainsi que la République fédérale l'a expressément reconnu dans la note
adressée le 19 juillet 1961 au ministre des Affaires étrangères d'Islande;

25. Considérant que, de ce point de vue, il faut tenir compte de la
nécessité de la conservation des stocks de poisson dans la région de
l'Islande ;

26. Considérant que les prises de poisson des navires de la République
fédérale dans cette région ont été au total de 111 000 tonnes métriques en
1970 et de 123 000 tonnes métriques en 1971; et que le chiffre de 120 000
tonnes métriques dont le Gouvernement de la République fédérale a
fait état dans sa demande en indication de mesures conservatoires est
fondé sur la moyenne annuelle des prises pour la période 1960-1969:

27. Considérant que, de l'avis de la Cour, pour refléter la situation

8
COMPETENCE PECHERIES (ORDONNANCE 17 VIF 72) 35

actuelle en ce qui concerne la pêche des diverses espèces de poisson dans
la région de l'Islande, la moyenne des prises doit, aux fins des mesures
conservatoires, être établie d'après les données statistiques dont dispose
la Cour pour les cing années 1967-197], ce qui donne un chiffre approxi-
matif de 119 000 tonnes métriques,

En conséquence,

La Cour,

par quatorze voix contre une,

1) Indique à titre provisoire, en attendant son arrêt définitif dans l'ins-
tance introduite le 5 juin 1972 par la République fédérale d'Allemagne
contre la République d'Islande. les mesures conservataires suivantes
tendant à ce que:

a)

b)

c)

d)

¢)

la République fédérale d'Allemagne et la République d'Islande
veillent l’une et l’autre à éviter tout acte qui risquerait d'aggraver
ou d'étendre le différend dont la Cour est saisie;

la République fédérale d'Allemagne et la République d'Islande
veillent Pune et l'autre à éviter tout acte qui risquerait de porter
atteinte au droit de l'autre Partie à obtenir l'exécution de tout
arrêt que la Cour pourrait rendre sur le fond de l'affaire:

la République d'Islande s'abstienne de toute mesure visant à
appliquer le règlement du ‘14 juillet 1972 aux navires imma-
triculés dans la République fédérale d’ Allemagne et péchant dans
les eaux avoisinant l'Islande au-delà de la zone de pêche de 12
milles:

la République d'Islande s'abstienne d'appliquer, à l'encontre des
navires immatriculés dans la République fédérale d'Allemagne,
de leurs équipages ou des autres personnes intéressées, des sanc-
tions administratives, judiciaires ou autres ou toute autre mesure,
pour le motif que ces navires ou ces personnes auraient pêché dans
les eaux avoisinant l'Islande au-delà de la zone de pêche de 12
milles:

la République fédérale d'Allemagne veille à ce que les prises
annuelles des navires immatriculés sur son territoire ne dépassent
pas 119 000 tonnes métriques de poisson dans la zone maritime
islandaise que le Conseil international pour l'exploration de la mer
a définie comme région Va:

le Gouvernement de la République fédérale d'Allemagne com-
munique au Gouvernement islandais et au Greffe de la Cour tous
renseignements utiles, les décisions publiées et les arrangements
adoptés en ce qui concerne le contrôle et la réglementation des
prises de poisson dans la région.

2) A moins qu'elle n'ait auparavant rendu son arrêt définitif en l'affaire,

9
COMPETENCE PÊCHERIES (ORDONNANCE 17 VIII 72) 36

la Cour réexaminera la question en temps voulu, avant le 15 août
1973, à la demande de l'une ou l'autre Partie en vue de décider s'il
y a lieu de maintenir ces mesures, de les modifier ou de les rapporter.

Fait en anglais et en français, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le dix-sept août mil neuf cent soixante-douze, en quatre
exemplaires, dont l'un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement de la République
d'Islande, au Gouvernement de la République fédérale d'Allemagne et au
Secrétaire général de l'Organisation des Nations Unies pour transmission
au Conseil de sécurité.

Le Président de la Cour,
(Signé) ZAFRULLA KHAN.

Le Greffier de la Cour,
{ Signé) S. AQUARONE.

M. AMMOUN, Vice-Président, et MM. FORSTER et JIMENEZ DE ARE-
CHAGA, juges, font la déclaration commune suivante:

Nous avons voté en faveur de l'ordonnance compte teuu du fait que
les problèmes graves du droit de la mer contemporain qui se posent en
l'espèce relèvent du fond, ne sont pas en cause au stade actuel de la
procédure et ne sont abordés en aucune façon par l'ordonnance. Lors-
qu'elle indique des mesures conservatoires, la Cour ne doit tenir compte
que d’un élément, à savoir si les mesures prises par l'une des Parties
alors qu'une instance est pendante risquent de porter un préjudice
irrémédiable aux droits qui sont revendiqués devant la Cx tr, sur lesquels
celle-ci serait appelée à se prononcer. [1 s'ensuit qu'un vote en faveur de
l'ordonnance ne peut avoir la moindre incidence sur la validité ou l'ab-
sence de validité des droits qu'elle vise à protéger ni sur les droits reven-
diqués par un Etat riverain tributaire des réserves de poissons de son
plateau continental ou d’une zone de pêche. Ces questions de fond ne sont
aucunement préjugées puisque la Cour les examinera le cas échéant si
elle se déclare compétente, après avoir donné aux Parties l'occasion de
faire valoir leurs arguments.

M. PADILLA NERVO, juge, joint à l'ordonnance l'exposé de son opinion

dissidente.
(Paraphé) Z. K.

(Paraphé) S. A.

10
